Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance

1.	The following is an examiner’s statement of reasons for allowance: 
The prior arts fail to teach or fairly suggest a memory device comprising a substrate in which a plurality of active areas are formed; a plurality of bit-line structures formed on the substrate, adjacent bit-line structures defining therebetween node contact windows, each of the node contact windows having a lower portion extending into the substrate and exposing at least part of a corresponding one of the plurality of active areas; and a plurality of node contacts filled in the respective node contact windows and electrically connected to the plurality of active areas, wherein at least one void is formed in the plurality of node contacts, the at least one void having a top not lower than a bottom of any adjacent one of the plurality of bit-line structures; wherein the at least one void comprises a first void, each of the plurality of bit-line structures comprising a first conductive layer, a second conductive layer and a third conductive layer sequentially formed on the substrate, and wherein a top of the first void is located between aligned portions of the first conductive layers of the adjacent bit-line structures.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

2.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to VIET Q NGUYEN whose telephone number is (571)272-1788.  The examiner can normally be reached on M-F 7:30-3PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amir Zarabian can be reached on 571-272-1852.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/VIET Q NGUYEN/           Primary Examiner, Art Unit 2827